department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date date dear contact person identification_number contact number employer_identification_number form required to be filed tax years uil this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in sec_501 c recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 c donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements letter cg catalog nllll ber - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter if you have any questions about your federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely robert choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse detennination letter redacted final adverse determination_letter letter cg catalog number department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division 1date date m name of organization n name of state date p name of individual q name of individual r name of individual s family name dear contact person identification_number contact number fax number employer_identification_number uil numbers we have considered your application_for recognition of exemption from federal_income_tax under sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 c the basis for our conclusion is set forth below issue does m meet sec_501 c of the code requirement that no part of its net_earnings inure to the benefit of a private individual facts the evidence submitted indicates that you were incorporated under the laws of the state of n on under the name of m your purposes as stated in your original articles of incorporation are a to promote and conduct charitable fund-raisers and other charitable purposes b to pay for medical_expenses and other losses sustained by j and the family of lei due to an automobile accident catalog number 47630w letter cg c after all losses the corporation is organized exclusively for charitable educational religious or scientific purposes within the meaning of sec_501 of the internal_revenue_code d for all legal powers not specified herein but permitted general not for profit corporations part v question sa of the form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code asks whether your organization has adopted a conflict of interest policy the attachment to this question states this is a simple charitable_trust that primary purpose is to conduct charitable fund raisers and other charitable activities and to pay the medical bills and other losses sustained by fl and the family of fl due to an automobile accident all bills are approved by the board for payment the financial data attachment submitted with the application explains where funds have been expended as of october ' the attachment shows expenses of for a ramp access for van dollar_figure dollar_figure tax on van purchase dollar_figure bathroom addition and special needs room for a chair for e 's room dollar_figure for loan payments on chrysler mini van dollar_figure for sales for total expenses paid out of foundation funds to or for the benefit of e as of the date of october 20' were dollar_figure and 20' and total revenues listed on page of the form_1 for the years total expenses listed on page of the form_1023 for the years total dollar_figure total dollar_figure law sec_501 of the code provides for the recognition of exemption of organizations that are organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or for the prevention of cruelty of animals and children no part of the net_earnings may inure to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that in order to be exempt as an organization described in sec_501 c an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational test' it is not exempt sec_1_501_c_3_-1 of the income_tax regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net earning inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 1i of the income_tax regulations provides that an organization is not organized or operated exclusively for one or more of the purposes specified in subdivision catalog number 47630w letter cg i of this subparagraph unless it serves a public rather than private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests wendy l parker rehabilitation foundation v commissioner t c memo is a court case which describes an organization formed to aid victims of coma resulting from motor vehicular accidents strokes drowning and other related causes to provide such coma victims who are in various stages of rehabilitation and recovery with funds and therapeutic equipment and devices used in conjunction with accepted coma recovery programs to run fund raising affairs and social functions in aid of coma victims to exchange and disseminate information concerning the care and treatment of coma victims in all stages of recovery the organization's expected source_of_income is from contributions disbursements are for contributions to other coma recovery organizations purchase of related equipment and devices and payments to nurses and physicians twenty percent of the income will be distributed to organizations and percent to coma patients thirty percent of petitioner's income is expected to be expended for the benefit of wendy l parker wendy parker is one of an unspecified number of recovering coma patients she is the daughter of both the organizations president and the secretary treasurer and the sister of the vice president the distribution of funds for the benefit of wendy parker assists the parker family in providing for her care these funds will be used to pay for the medical and rehabilitative care of wendy parker this relieves the parker family of the economic burden of providing such care petitioner's selection of wendy parker as a substantial beneficiary of its disbursements is the determining factor in this case inurement of a benefit to private individuals whether monetary or not as a result of contributions made to a purportedly exempt_organization is proscribed therefore the organization was denied exemption under sec_501 of the code due to inurement and private benefits to board members of the organization 76_tc_1 is a court case where the organization's primary purpose is to operate a church for religious purposes the governing body of the organization consists of mr and mrs thayer their daughter and two other persons the services are held in the thayers home where they live the organizations source of financial support was from tithes or regular donations by members of the church and offerings from interested persons who attend services or classes more than of the total revenues were paid to the thayers for_the_use_of their home as a church meeting place the court states the housing allowance paid to the thayers inures to the benefit of shareholders of the organization or individuals and thus petitioner is not operated exclusively for exempt purposes catalog number 47630w letter cg application of law sec_501 c of the code sets forth two main tests for qualification for tax exempt status an organization must be both organized and operated exclusively for purposes described in sec_501 our analysis of the information you submitted does not allow us to conclude that you meet the organizational requirements necessary to show that you are organized exclusively for charitable purposes moreover you do not satisfy the operational requirements to be recognized as exempt under sec_501 c of the code sec_1 c d ii of the income_tax regulations provides that an organization is not organized or operated exclusively for charitable purposes if the organization is organized or operated to serve private interests of designed individuals as your articles of incorporation states that part of your purposes is to pay for medical_expenses and other losses sustained by f and the family of f due to an automobile accident you are formed for the purpose of benefiting designated individuals namely p and his family therefore you do not meet the organizational_test under sec_501 c of the code to satisfy the operational_test you must be operated exclusively for one or more exempt purposes you will not be operated exclusively for one or more exempt purposes as set forth in sec_1_501_c_3_-1 and sec_1_501_c_3_-1 unless your net_earnings do not inure in whole or in part to the benefit of any private shareholders or individuals further you must establish that you are serving public rather than private interests inurement results from benefits being conferred to insiders individuals with control or significant influence over the operations of an organization you have not shown that you operate for exclusively charitable purposes rather than for purely private purposes your activities consist mainly of raising funds for the purpose of providing assistance to the family of e to pay e's medical bills and other expenses pertaining to his disability due to an automobile accident according to the application and information provided in the attachments your organization has raised dollar_figure october and r the parents off are members of your board_of directors since more than percent of your income and percent of your expenditures have been distributed to q and r your founder board members your net_earnings have inured to the benefit of private individuals who have significant influence over your operations in direct contravention to sec_501 of the code has been disbursed to the family of p by that same date q from the date of formation until and dollar_figure furthermore you have demonstrated that you are formed for the purpose of serving private rather than public interests instead of providing benefits for all coma victims as whole your operations have provided substantial private benefits to the family of f even the name of your organization f's foundation suggests that you are formed to benefit a designated individual thus you do not meet the requirements for tax exemption as provided in of sec_1 c d ii of the income_tax regulations your articles of incorporation and statement for part vof the form_1023 state your main purpose is to pay for medical_expenses and other losses sustained by ej and the family of ej letter cg catalog number 47630w due to an automobile accident and after all losses the corporation is organized exclusively for charitable educational religious or scientific purposes within the meaning of sec_501 c of the internal_revenue_code by your own statements you have acknowledged that your primary purpose is to provide funding to the family of e first and secondarily to other persons in need if any funds remain therefore we hold that you do not meet the operational_test as required in sec_1_501_c_3_-1 ofthe income_tax regulations you are remarkably similar to the organization described in the court case wendy l parker rehabilitation foundation v commissioner supra in which the organization was denied exempt status under sec_501 c of the code as the earning of the organization was found to have inured to the benefit of its board members the wendy l parker rehabilitation foundation was organized to provide funding to the family of wendy parker for the purpose of paying for expenses_incurred by her disability the board_of directors for that organization was composed of members of her family including her mother and father your board_of directors like the wendy l parker rehabilitation foundation also consists of the parents of your designated_beneficiary e and you have provided substantial benefits to your founders board members to pay for the medical costs of f this distribution of funds for the benefit of e assists the f family in providing for his care these funds will be used to pay for the medical and rehabilitative care of f this relieves the f _family of the economic burden of providing such care this substantial direct benefit derived by your board members parents of f constitutes inurement and precludes tax exemption under sec_501 c of the code in the court case wendy l parker rehabilitation foundation v commissioner supra the organization provided evidential documentation that they would disburse percent of their funds to other persons and would only disburse percent of their funds to the family of wendy parker in your form_1023 application you have documented that the funds you have disbursed were for the addition of two rooms on the founder president's home the purchase and payments of a special van to accommodate e's disability and to install ramp access you have disbursed more than percent of your funds and percent of your expenditures to the family of f and have not documented that any funds were disbursed for any other purpose based on the legal analysis and precedent set by wendy l parker rehabilitation foundation v commissioner supra you do not qualify for tax exemption under sec_501 c of the code because you are substantially involved in serving the private interests of your board members and designated individuals rather than serving the interests of the general_public as a whole you are also like the organization described in the court case church of the transfiguring spirit v commissioner supra in which percent of the organization's funds were being disbursed to controlling board members in this case the court also ruled the organization was organized for the purpose of providing inurement to the board members like the church of the transfiguring spirit you are also formed for the purpose of providing inurement to your board members who are the parents of f hence you do not meet the qualifications for tax exemption under sec_501 c of the code catalog number 47630w letter cg applicant's position in your correspondence dated date you stated that you disagreed with the service's conclusion you claim that your purpose includes raising funds for the benefit of anyone who has medical costs and is in need of financial assistance including e a comatose individual you also stated the foundation continues to maintain funds raised from the previous fund raiser awaiting petitions for financial support all costs of operating the foundation to date have been donated by the individuals managing the charity foundation and the only use of the funds has been for reimbursement of medical related costs of petitioners furthermore you indicated that to date the activities of the foundation meet the guidelines of the case 'wendy l parker rehabilitation foundation vs c i r ' service's response to applicant's position the administrative record demonstrates that the majority of yours expenditures have been expended for the benefit of the son of your board members q and b your articles of incorporation and statements in your form_1023 attest to the fact that one of your main purposes is to provide for e and then for anyone else if funds are available hence we assert that your purpose despite your claims to the contrary is to serve the private interest of designated individuals your founders board members rather than the public as whole although it is uncertain the number of petitions you have had thus far your income as of however has been primarily expended for the care of f thus it is evident october that your primary focus is to benefit the family of you also acknowledge that you meet the guidelines of the case wendy l parker rehabilitation foundation v commission supra please be mindful that the organization described in this court case was denied on the grounds of inurement to the board members and the pre-selection of a disabled recipient of benefits we agree that you are astonishingly like the wendy l parker rehabilitation foundation in that you are formed to benefit a pre-select recipient f the son of your board members q and r the substantial direct benefit derived by your board members parents of e constitutes inurement and precludes tax exemption under sec_501 c of the code conclusion based on the information provided your purpose as discerned from your activities and your statements is to a private individual and his family rather than serve the public interest you therefore do not meet the organizational or operational tests of sec_501 c of the code you are operating in the same manner as the cited court cases because you are operating to distribute funds to board members for personal or familial use granting exemption on your request for exemption would be for the sole purpose of relieving the family of the economic burden of providing the needed medical_care for their son f hence it is clear that your net_earnings inure to your board members q and b which bars you from tax exemption under sec_501 of the code therefore we have concluded that you do not qualify for catalog number 47630w letter cg ' exemption under sec_501 c of the code consideration was given to whether you qualify for exemption under other subsections of sec_501 c of the code we have also concluded that you do not qualify under another subsection contributions to your organization are not deductible by donors under sec_170 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal these items include the organization's name address and employer_identification_number a statement that the organization wants to appeal the determination the date and symbols on the determination_letter a statement of facts supporting the organization's position in any contested factual issue a statement outlining the law or other authority the organization is relying on and a statement as to whether a hearing is desired the statement of facts item must be declared true under penalties of pe ury this may be done by adding to the appeal the following signed declaration under penalties of pe ury i declare that i have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete your appeal will be considered incomplete without this statement if an organization's representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications catalog number 47630w letter cg ' if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh attn deliver to internal_revenue_service eo determinations quality assurance main street room cincinnati oh attn you may fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert choi director exempt_organizations rulings agreements enclosure publication copy of court case wendy l parker rehabilitation foundation v commissioner supra catalog number 47630w letter cg
